Case 2:17-cv-00887-GRB-ST Document 45 Filed 11/05/18 Page 1 of 2 PageID #: 214

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                               Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________



                                                  November 5, 2018

BY ECF

Honorable Gary R. Brown
United States Magistrate Judge
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

                                            Re:      Hernandez, et al. v. Marcofai Corp., et al.
                                                     17-cv-887 (JFB) (GRB)

Dear Judge Brown:

       This firm represents Plaintiffs in the above-referenced matter. We write jointly with
Counsel for Defendants to respectfully provide a status report in accordance with Your Honor’s
order dated October 25, 2018.

Plaintiffs’ Position

        On May 17, 2018, Plaintiffs filed a motion to amend/correct the complaint (the
“Motion”), requesting to correct the name of defendant Faith Barrese, who had previously been
named as Faith Doe. Thereafter, the parties requested an extension of time to file their joint
pretrial order in light of Plaintiffs’ pending Motion. Your Honor granted that request on June 5,
2018 and noted that the deadline to file the joint pretrial order would be adjourned sine die.
Your Honor then granted the Motion and Plaintiffs filed their amended complaint on July 11,
2018.

       Plaintiffs believe that this case is ready for trial and would respectfully request that Your
Honor set a schedule for the parties to submit their pretrial submissions.

Defendants’ Position

       The defendants maintain that discovery is not complete as the plaintiffs have failed to
exchange their tax records, notwithstanding the defendants' demand for them and this Court's
previous order explicitly directing the plaintiffs to exchange them. Once such documents are
exchanged, they may necessitate further discovery as well. Additionally, the defendants intend to
move for summary judgment once discovery is completed.




                          Certified as a minority-owned business in the State of New York
Case 2:17-cv-00887-GRB-ST Document 45 Filed 11/05/18 Page 2 of 2 PageID #: 215
Page 2

Settlement Conference

         The parties further note that a settlement conference was scheduled to take place on May
16, 2018. Defendants requested an adjournment of that conference on May 15, 2018 because the
defendant Martin Lebedin filed for Chapter 7 bankruptcy and was discharged by the United
States Bankruptcy Court for the Eastern District of New York (Grossman, J.). Dkt. No. 27. Your
Honor granted that request on May 16, 2018 and adjourned the conference without a date. The
parties respectfully inform the court that they do not believe a settlement conference would be
fruitful at this point.

         We thank the Court for its time and attention to this matter.

                                               Respectfully submitted,

                                               /s/ Michael Faillace
                                               Michael Faillace

cc:      Sim Shapiro, Esq. (via ECF)
         Attorneys for Defendants
